United States Securities And Exchange Commission Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 19, 2016 Manhattan Associates, Inc. (Exact Name of Registrant as Specified in Its Charter) Georgia 0-23999 58-2373424 (State or Other Jurisdiction ofIncorporation or organization) (CommissionFile Number) (I.R.S. EmployerIdentification No.) 2300 Windy Ridge Parkway, Tenth Floor, Atlanta, Georgia (Address of Principal Executive Offices) (Zip Code) (770) 955-7070 (Registrant’s telephone number, including area code) NONE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition.
